DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, applicant’s amended claim language “moves the at least one print substrate” renders the claims indefinite because the claim language is unclear. The electromagnetic linear drive was previously recited as “configured to move the at least one print substrate support along the base body”. Although this does, inherently, move the print substrate with the print substrate support, the new language is confusing as it may suggest that the print substrate is being moved in some other way. It is suggested that applicant amend the claim to include the term “support” after “print substrate” in order to make the claim language more clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vismunda. (WO 2017/149347) (reference to the translation submitted 4/24/20) in view of Gilberti et al. (US 6,230,876, hereafter Gilberti)
With respect to claim 13, Vismunda teaches a printing device (30) for printing objects, having a base body, at least one loading station, at least one printing station for printing a print substrate and at least one print substrate support (shuttle 10) for receiving the print substrate to be printed, wherein the print substrate support can be moved between the stations of the printing device, wherein the base body is configured with a conveyor means (rail 20) by means of which the print substrate support can be delivered to the at least one printing station, characterized in that the print substrate support is configured to support an object for printing, the conveyor means comprises at least one electromagnetic linear drive, which is configured to move the at least one print substrate support along the base body, the base body has at least one track, along which the print substrate support can be conveyed, the print substrate support engages above or below the track, wherein means for receiving a load of the print substrate support are provided on the base body, in which means the print substrate support engages, the at least one print substrate support comprises a guide roller, by means of which the print substrate support is guided above or below the track, and the at least one printing station is releasably connected to the base body of the printing device and can be exchanged as desired. (par. 53-74, Figs. 1-9) 
Vismunda does not explicitly teach the at least one print substrate support comprises an upper guide roller and a lower guide roller, by means of which the print substrate support is guided above or below the track at a predetermined distance from the track without contacting the track as the at least one electromagnetic linear drive moves the at least one print substrate.
Gilberti teaches a printing device (screen printer 10) comprising a print substrate support (platen 54) which engages a track (tracks 62, 64) above or below the track, having an upper guide roller (roller 66) and a lower guide roller (roller 66) by means of which the print substrate (platen 54) is guided above or below the track at a predetermined distance from the track without contacting the track as it is moved. (col. 4, lines 22-35, Figs. 3-4)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Vismunda to include guide rollers which guide the print substrate at a predetermined distance from the track without contacting the track, as taught by Gilberti, in order to guide the substrate support smoothly on rollers as a known alternative to a slide structure, thereby ensuring the maintenance of the distance between the substrate support and the track and reducing the complexity of the guide system.
It should be noted that Vismunda and Gilberti do not explicitly teach printing on a textile, however this is considered to be an intended use of the invention and since both Vismunda and Gilberti are clearly capable of printing on a textile based object, the references are considered to teach the entirety of the claim.

With respect to claim 14, Vismunda, as modified by Gilberti, teaches the at least one printing station comprises a screen printing station, a digital printing station or a combination thereof. (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 15, Vismunda, as modified by Gilberti, teaches the conveyor means is configured as an endless conveyor means. (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 16, Vismunda, as modified by Gilberti, teaches the linear drive comprises at least one electrical coil and at least one magnet, wherein a translation of the print substrate support along the conveyor means can be effected by a movement of the at least one electrical coil relative to the at least one magnet. (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 17, Vismunda, as modified by Gilberti, teaches at least one magnet is provided on each of the at least one print substrate support(s). (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 18, Vismunda, as modified by Gilberti, teaches at least one electrical coil is provided on each of the at least one print substrate support. (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 19, Vismunda, as modified by Gilberti, teaches at least two loading stations are provided, which are preferably arranged on opposite sides of the base body, the individual printing stations being provided between the loading stations. (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 20, Vismunda, as modified by Gilberti, teaches a plurality of printing stations can be provided on the base body. (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 21, Vismunda, as modified by Gilberti, teaches the printing device comprises a control unit, by which the at least one print substrate support can be accurately moved and positioned relative to the at least one printing station. (Vismunda, par. 53-74, Figs. 1-9)

Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Vismunda and Gilberti both teach structures for moving a print substrate support along a track. Vismunda teaches a sliding rail system with permanent magnets and sliding linear guides which interact with rollers or ball bearings. Gilberti teaches a system using upper and lower rollers to interact with the rail. Both are geared toward smooth, low-friction movement of the print substrate support through the system. One having ordinary skill in the art would recognize the advantages of an alternative system where the reduced friction transport is provided as more conventional upper and lower guide rollers, as taught by Gilberti, in order to physically ensure the maintenance of the distance between the support and the track and to reduce the complexity of the system, thereby reducing production costs. In addition, Gilberti teaches the advantage of being able to use a versatile vacuum holding system on the print substrate supports in combination with the roller system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853